
	

114 HR 5690 PCS: GAO Access and Oversight Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 640114th CONGRESS2d Session
		H. R. 5690
		IN THE SENATE OF THE UNITED STATES
		September 21, 2016ReceivedSeptember 22, 2016Read twice and placed on the calendarAN ACT
		To ensure the Government Accountability Office has adequate access to information.
	
	
 1.Short titleThis Act may be cited as the GAO Access and Oversight Act of 2016. 2.Access to certain information (a)Access to certain informationSubchapter II of chapter 7 of title 31, United States Code, is amended by adding at the end the following:
				
					721.Access to certain information
 (a)No provision of the Social Security Act, including section 453(l) of that Act (42 U.S.C. 653(l)), shall be construed to limit, amend, or supersede the authority of the Comptroller General to obtain any information or to inspect any record under section 716 of this title.
 (b)The specific reference to a statute in subsection (a) shall not be construed to affect access by the Government Accountability Office to information under statutes that are not so referenced..
 (b)Agency reportsSection 720(b) of title 31, United States Code, is amended— (1)in the matter preceding paragraph (1), by inserting or planned after action taken; and
 (2)by striking paragraph (1) and inserting the following:  (1)the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, the congressional committees with jurisdiction over the agency program or activity that is the subject of the recommendation, and the Government Accountability Office before the 61st day after the date of the report; and.
 (c)Authority To obtain recordsSection 716 of title 31, United States Code, is amended in subsection (a)— (1)by striking (a) and inserting (2); and
 (2)by inserting after the section heading the following:  (a) (1)The Comptroller General is authorized to obtain such agency records as the Comptroller General requires to discharge the duties of the Comptroller General (including audit, evaluation, and investigative duties), including through the bringing of civil actions under this section. In reviewing a civil action under this section, the court shall recognize the continuing force and effect of the authorization in the preceding sentence until such time as the authorization is repealed pursuant to law..
 (d)Technical and conforming amendmentThe table of sections for chapter 7 of title 31, United States Code, is amended by inserting after the item relating to section 720 the following:
				
					
						721. Access to certain information..
			
	Passed the House of Representatives September 20, 2016.Karen L. Haas,Clerk
	September 22, 2016Read twice and placed on the calendar
